Citation Nr: 0924928	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a higher initial rating for squamous cell 
carcinoma of the lung, status-post right thoracotomy with 
right middle lobectomy and mediastinoscopy, evaluated as 100 
percent disabling from May 10, 2007, and as 30 percent 
disabling from October 1, 2007.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 27, 
1965 to December 31, 1973; he also had 11 years, 9 months, 
and 6 days of active service prior to September 27, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The Board notes that the Veteran's disability was increased 
from 10 percent to 30 percent disabling during the pendency 
of this claim.  This was done by a September 2008 decision.  
Because this is not a complete grant of the benefit sought, 
the Board retains jurisdiction over the Veteran's claim of 
entitlement to a higher disability rating.  (The 30 percent 
rating was made effective from October 1, 2007, when a 100 
percent rating ended.)

This appeal is for a higher initial rating.  As noted above, 
a 100 percent rating has been awarded until October 1, 2007.  
Because 100 percent is the highest rating assignable, the 
Board's decision below addresses the question of entitlement 
to a higher rating after the termination of the 100 percent.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's service-connected squamous cell carcinoma of 
the lung, status-post right thoracotomy with right middle 
lobectomy and mediastinoscopy, is manifest by moderate 
obstructive airway disease; the Veteran has a 17 cm by 0.3 cm 
well healed surgical scar that is depressed, but is nontender 
and freely moveable.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent since 
October 1, 2007, for service-connected squamous cell 
carcinoma of the lung, status-post right thoracotomy with 
right middle lobectomy and mediastinoscopy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.97 (Diagnostic Code 6819-6604), 
4.118 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a June 2007 notice letter the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  Additionally, once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the issuances of rating 
decisions and statements of the case.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

The Board finds that the June 2007 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran identified the Minneapolis VA 
Medical Center (VAMC), the St. Cloud VAMC, Monticello Clinic, 
and Monticello-Big Lake Hospital as treatment providers.  
Available records from those facilities were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining relevant evidence.

Additionally, in July 2007 and March 2008, the Veteran was 
afforded VA examinations, the reports of which are of record.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination 
reports are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his lung cancer residuals have been 
more disabling than indicated by the assigned rating since 
October 1, 2007.  He therefore contends that a higher rating 
is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point since the award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  (As noted already, a 100 percent rating was assigned 
from the date service connection was awarded until October 1, 
2007.  The Board's consideration is therefore limited to 
whether a higher rating was warranted since October 1, 2007.)

The Veteran's disability has been evaluated under hyphenated 
Diagnostic Code 6819-6604.  Diagnostic Code 6819 provides for 
a 100 percent rating until 6 months following cessation of 
therapy for a malignant neoplasm of the respiratory system.  
By the September 2007 rating decision the RO granted service 
connection and awarded the 100 percent rating until October 
1, 2007, which was 6 months after the Veteran's surgery to 
remove the carcinoma.  The Veteran had no other therapies, 
such as chemotherapy or radiation treatment.  Consequently, 
the 100 percent rating was properly terminated 6 months after 
the surgery, and the rating thereafter must be based on 
residual disability.  Diagnostic Code 6819.  (The Veteran had 
not been previously receiving compensation prior to the 
September 2007 action, so the provisions of 38 C.F.R. 
§ 3.105(e) regarding the process to be followed for reduction 
in compensation did not apply.)  

Residual disability identified in the record is an 
obstructive airways disease and a surgical scar.  The 
obstructive pulmonary disease is rated under Diagnostic Code 
6604.  A 100 percent rating is warranted for a Forced 
Expiratory Volume in one second (FEV-1) less than 40 percent 
of the predicted value, or; a FEV-1 to Forced Vital Capacity 
ratio (FEV-1/FVC) less than 40 percent, or; a Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requirement for outpatient oxygen therapy.  A 
60 percent rating is warranted for an FEV-1 of 40 to 55 
percent predicted, or; an FEV-1/FVC of 40 to 55 percent, or; 
a DLCO(SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Finally, a 30 percent rating is warranted for an 
FEV-1 of 56 to 70 percent predicted, or; an FEV-1/FVC of 56 
to 70 percent, or; a DLCO(SB) 56 to 65 percent predicted.  
38 C.F.R. § 4.97 (Diagnostic Code 6604).

The provisions of 38 C.F.R. § 4.96(d) state that (1) PFTs are 
required to evaluate these conditions, save certain 
enumerated exceptions; (2) if the DLCO(SB) test is not of 
record, the disability will be evaluated based on alternative 
criteria as long as the examiner states why the test would 
not be useful or valid in a particular case; (3) when the 
PFTs are not consistent with clinical findings, the 
disability will be evaluated based on the PFTs unless the 
examiner states why they are not a valid indication of 
respiratory functional impairment in a particular case; (4) 
post-bronchodilator studies are required when PFTs are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator PFTs are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states why; (5) when evaluating based on PFTs, post-
bronchodilator results are to be used in applying the 
evaluation criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results; (6) when there is a disparity between 
the results of different PFTs, so that the level of 
evaluation would differ depending on which test result is 
used, the test result to be used is that the examiner states 
most accurately reflects the level of disability; (7) if the 
FEV-1 and the FVC are both greater than 100 percent, a 
compensable evaluation is not to be assigned based on a 
decreased FEV-1/FVC ratio.  

In July 2007 the Veteran was afforded a VA examination in 
connection with this claim.  The examiner examined the 
Veteran and noted that the Veteran had a mild daily cough 
productive of white sputum, exercise-induced respiratory 
symptoms, and dyspnea on exertion, but experienced no 
hemoptysis, wheezing, or asthma.  In addition, the examiner 
noted that the Veteran had a history of pneumonia seven years 
prior and bronchitis in January 2007 and February 2007.  
Finally, the examiner noted that the Veteran has sleep apnea 
and uses an inhaler, but has no pulmonary tuberculosis, 
pulmonary emboli, or cold-induced respiratory symptoms.  A 
PFT completed at the examination indicated moderate 
obstructive airway disease with an FEV-1 of 74 percent 
predicted post-bronchodilator, an FEV-1/FVC ratio of 88 
percent predicted post-bronchodilator, and a DLCO(SB) of 66 
percent predicted.  (Service connection for sleep apnea has 
been denied by the RO and is not on appeal.)

In March 2008 the Veteran was again afforded a VA 
examination.  The examiner examined the Veteran and noted 
that the Veteran has sleep apnea and chronic shortness of 
breath, but no cough, sputum, hemoptysis, pneumonia, 
pulmonary tuberculosis, pulmonary emboli, supplemental 
oxygen, intubation, or hospitalization for respiratory 
condition other than his 2007 surgery.  It was noted that the 
Veteran had not undergone any other therapy, such as 
chemotherapy, for his cancer.  Additionally, the examiner 
noted that the Veteran has a prescription for Albuterol.  A 
PFT completed at the examination indicated moderate 
obstructive airway disease of the peripheral airway with an 
FEV-1 of 79 percent predicted post-bronchodilator, an FEV-
1/FVC ratio of 94 percent predicted post-bronchodilator, and 
a DLCO of 77 percent predicted.  

(The Board notes that a maximum capacity test results were 
not included in either the July 2007 or March 2008 VA 
examination reports.  Nonetheless, the regulations permit an 
evaluation of the Veteran's disability based on alternative 
criteria.  See 38 C.F.R. § 4.96(d)(1)(i) (2008).)

In a September 2008 report of contact with the March 2008 
examiner, it was noted that the examiner had stated that the 
FEV1/FVC ratio best reflects the Veteran's level of 
impairment.  Thus, the RO used the actual FEV-1/FVC ratios 
from the July 2007 examination (69  post-bronchodilator) and 
from the March 2008 examination (68 post-bronchodilator).  
The RO treated these results as a percentage of predicted 
values and rated the Veteran's disability as 30 percent 
disabling since October 1, 2007.  

Based on the results of the July 2007 and March 2008 
examination results, and considering the March 2008 
examiner's statement, a rating in excess of 30 percent is not 
warranted.  The Veteran's pulmonary function test results 
are, at worst, an FEV-1 of 74 percent predicted post-
bronchodilator, an FEV-1/FVC ratio of 88 percent predicted 
post-bronchodilator, and a DLCO(SB) of 66 percent predicted 
with a calculated actual FEV-1/FVC of 68 post-bronchodilator.  
Therefore, the Veteran's disability fails to rise to a level 
of an FEV-1 of less than 40 percent of predicted value, an 
FEV-1/FVC of less than 40 percent, a DLCO(SB) of less than 40 
percent predicted, cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or a requirement of outpatient oxygen 
therapy necessary for a 100 percent rating.  Additionally, 
the Veteran's disability fails to arise to a level of an FEV-
1 of 40 to 55 percent predicted, an FEV-1/FVC of 40 to 55 
percent, or a DLCO(SB) of 40 to 55 percent predicted, 
necessary for a 60 percent rating.  Therefore, a rating 
higher than 30 percent is not warranted.  See 38 C.F.R. 
§ 4.97 (Diagnostic Code 6604).

As for other residuals of the carcinoma, the VA examiner 
noted that the Veteran had a 17 cm by 0.3 cm well healed, 
depressed surgical scar.  It was not tender and was freely 
moveable.  The rating criteria for evaluating disabilities of 
the skin allow for a compensable rating for scars when the 
scar is a disfiguring one of the head, face, or neck, when it 
is deep or causing limitation of motion and is of an area 
exceeding 39 square centimeters, when it is superficial and 
does not cause limited motion but is of an area of 929 square 
centimeters, when it is superficial and unstable, when it is 
superficial and painful on examination, or when it causes 
limitation of function of a part that would be compensable 
under diagnostic criteria pertinent to the part affected.  
38 C.F.R. § 4.118.  However, the Veteran's scar does not 
qualify under any of these criteria.  As noted above, it is 
depressed, but it is not of the size or characteristic that 
it qualifies for a compensable rating.  

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's disability has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria and the evaluation has been 
tailored based on the pulmonary function test that most 
accurately reflects the Veteran's level of impairment.  
Without sufficient evidence reflecting that the Veteran's 
disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

While the Board does not doubt the sincerity of the Veteran's 
belief that his disability is more disabling than rated, as a 
lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the severity of a disability in 
the context of the rating criteria when the requirements for 
a higher evaluation are not readily observable by a lay 
person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The VA examiners clearly took into account the 
Veteran's complaints and contentions and arrived at medical 
conclusions contrary to the claim.  The Board relies on the 
examiner's opinions because of their expertise.

For all the foregoing reasons, the Board finds that the claim 
for higher evaluation for squamous cell carcinoma of the 
lung, status-post right thoracotomy with right middle 
lobectomy and mediastinoscopy must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claim 
for a higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An evaluation in excess of 30 percent from October 1, 2007, 
for squamous cell carcinoma of the lung, status-post right 
thoracotomy with right middle lobectomy and mediastinoscopy 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


